     Case 2:20-cv-01032-JAM-DB Document 24 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VICTORY ILSUNG,                                    No. 2:20-cv-01032 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    MICHAEL YEH,
15                       Defendant.
16

17          Defendant has requested permission to conduct a deposition of the plaintiff by remote

18   means pursuant to Rule 30(b)(4) of the Federal Rules of Civil Procedure. (ECF No. 23.) Court

19   records indicate that plaintiff may not received the court’s discovery and scheduling order issued

20   on July 21, 2021. (ECF No. 21.) The order was served to plaintiff’s California State Prison,

21   Solano (“SOL”) address but was returned undeliverable. However, defendants indicate that they

22   believe plaintiff is still located at SOL. (ECF No. 23 at 1.) Given the above, it also appears likely

23   that plaintiff has also not received defendant’s request to depose plaintiff by remote means.

24          Good cause may exist to grant defendant’s request to depose the plaintiff remotely.

25   However, before considering this request the court will first order counsel for the defendant to

26   contact the litigation coordinator or other appropriate official at SOL, determine whether plaintiff

27   is still located at SOL, and inform the court of their findings. If plaintiff is present at SOL, the

28   discovery and scheduling order (ECF No. 21) and defendant’s request to depose the plaintiff
                                                         1
      Case 2:20-cv-01032-JAM-DB Document 24 Filed 09/07/21 Page 2 of 2


 1   (ECF No. 23) should be re-served on the plaintiff in order to ensure he has proper notice of these
 2   documents.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. Counsel for defendants is instructed to:
 5                 a. Contact the Litigation Coordinator or other appropriate official at California State
 6                    Prison, Solano to determine whether plaintiff is still located at California State
 7                    Prison, Solano; and
 8                 b. Within twenty days after the filing date of this order, file and serve a statement
 9                    reflecting the findings of such an inquiry, including all appropriate declarations.
10            2. The Clerk of the Court is directed to serve a copy of this order on Martha P.
11                 Ehlenbach, Deputy Attorney General
12   Dated: September 3, 2021
13

14

15

16

17

18

19

20

21

22

23

24   DB:14
     DB/DB Prisoner Inbox/Civil Rights/R/ilsu1032.serv
25

26

27

28
                                                          2
